Name: Regulation (EEC) No 3260/73 of the Council of 6 November 1973 on the conclusion of the trade agreement between the European economic community and the eastern republic of Uruguay
 Type: Regulation
 Subject Matter: European construction;  America;  international trade;  information and information processing
 Date Published: nan

 4. 12. 73 Official Journal of the European Communities No L 333/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3260/73 OF THE COUNCIL of 6 November 1973 on the conclusion of the Trade Agreement between the European Economic Community and the Eastern Republic of Uruguay THE COUNCIL OF THE EUROPEAN COMMUNITIES, Uruguay signed on 2 April 1973 , the text of which is annexed to this Regulation , is hereby concluded on behalf of the Community. Article 2 So far as the Community is concerned, the President of the Council shall , in pursuance of Article 9 of the Agreement, give notice that the procedures required for the entry into force of the Agreement have been carried out ^). Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof ; Having regard to the Recommendation of the Commission ; Whereas the Trade Agreement negotiated between the European Economic Community and the Eastern Republic of Uruguay should be concluded ; Whereas, the above Agreement having instituted a Joint Committee , the representatives of the Commu ­ nity within that Committee should be appointed, Article 3 The Community shall be represented on the Joint Committee provided for in Article 5 of the Agreement by the Commission , assisted by representatives of the Member States . HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Trade Agreement between . the European Economic Community and the Eastern Republic of This Regulation shall be binding m its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1973 . For the Council The President I. NÃRGAARD (') The date of entry into force of the Agreement shall be published in the Official Journal of the European Communities.